DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a second scan” in line 5. It is unclear if this is the same as the first scan or is a different scan. For examination purposes, it has been interpreted to mean either the same or different as the first scan. 
Claim 7 recites the limitation “another scan” in line 4. It is unclear if this is one of the first scan or second scan or if this is a different scan. For examination purposes, it has been interpreted to mean any scan including either the first or second scan. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwama (US 20150216508 A1), hereinafter Iwama in view of Yang et al. (US 20180132831 A1), hereinafter Yang. 
Regarding claim 1,
Iwama teaches an ultrasonic diagnostic apparatus (at least fig. 1 and corresponding disclosure), comprising:
An ultrasonic probe (at least fig. 1 (1) and corresponding disclosure); and 
Processing circuitry (at least fig. 1 (10) and corresponding disclosure) configured to:
	Cause the ultrasonic probe to perform a first scan (See annotated fig. 5a/5b below) and a second scan (see annotated fig. 5a/5b below and corresponding disclosure) in a same scan sequence (at least fig. 5 and corresponding disclosure), 
wherein the first scan is for calculating a first index value based on a displacement of tissue by a shear wave that propagates through a living body ([0039] which discloses the Doppler processing unit generates strain distribution information by measuring the propagation speed of the shear wave generated by the push pulse (i.e. shear wave generating transmission of the first scan) and calculating a 
	The second scan is for calculating a second index value indicating an attenuation of a reflected wave signal of an ultrasonic wave applied into the living body ([0038] which discloses the B-mode processing unit generates B-mode data in which the strength of each signal is expressed by a degree of brightness (i.e. a second index value). Examiner notes a degree of brightness is necessarily calculated in order to express the strength. Examiner further notes this degree of brightness would indicate an attenuation in its broadest reasonable interpretation);
	Generate a first image based on the first index value ([0043] which discloses firmness image data (i.e. a first image) is generated from the strain distribution information generated by the Doppler processing unit), and generate a second image based on the second index value ([0040] which discloses the image generation unit generates two-dimensional B-mode image data in which the strength of the reflected wave is expressed by a degree of brightness) ; 
And 
Cause a display (at least fig. 1 (2) and corresponding disclosure) to display the first image ([0043] which discloses displaying an image in which levels of firmness of the tissue are expressed in different colors) and the second image ([0049] which discloses the B-mode image data is displayed on the monitor (2)). 

Iwama fails to explicitly teach wherein the processor is configured to cause the display to display the first and second image simultaneously.
Yang, in a similar field of endeavor involving elastography, teaches a processing circuitry (at least fig. 3 (300) and corresponding disclosure) configured to display a first image (at least fig. 8 (820) and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Iwama to include displaying the first image and the second image simultaneously as taught by Yang in order to visualize the two images simultaneously and further identify corresponding ROIs between the two images ([0139]). Such a modification amounts to merely a combination of prior art elements according to known techniques to yield predictable results rendering the claim obvious (MPEP 2143). 

    PNG
    media_image1.png
    303
    819
    media_image1.png
    Greyscale

Annotated fig. 5a
	

    PNG
    media_image2.png
    303
    819
    media_image2.png
    Greyscale
Annotated fig. 5b


Regarding claim 4,
Iwama, as modified, teaches the elements of claim 1 as previously stated. Iwama further teaches wherein, in the scan sequence, the first scan and the second scan are successively set (at least fig. 5a/5b above).

Regarding claim 5,
Iwama, as modified, teaches the elements of claim 1 as previously stated. Iwama further teacheas wherein, in the scan sequence, a cooling time (see annotated fig. 5a above) is set immediately after the first scan (see annotated fig. 5a above), and the second scan is set immediately after the cooling time (see annotated fig. 5a above) (Examiner notes a time in which no transmission/receptions are occurring has been interpreted as a cooling time in its broadest reasonable interpretation)

Regarding claim 6,
Iwama, as modified, teaches the elements of claim 1 as previously stated. Iwama further teacheas wherein, in the scan sequence, the second scan is set immediately after the first scan (see annotated fig. 5b above), and a cooling time (see annotated fig. 5b above) is set immediately after the second scan (see annotated fig. 5b above) (Examiner notes a time in which no transmission/receptions are occurring has been interpreted as a cooling time in its broadest reasonable interpretation)

Regarding claim 7,
Iwama, as modified, teaches the elemetns of claim 1 as previously stated. Iwama further teaches wherein, in the scan sequence, a cooling time (see annotated fig. 5 above (second scan)) is set immediately after the first scan, and another scan (second scan) is set to overlap the cooling time. .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Iwama and Yang as applied to claim 1 and further in view of Anquez et al. (US 20130144162 A1), hereinafter Anquez
Regarding claim 2,
Iwama, as modified, teaches the elements of claim 1 as previously stated. Yang further teaches wherein the processing circuitry (300) is further configured to indicate a first region of interest (at least fig. 8 (830) and corresponding disclosure) which overlaps the first image (820) and a second region of interest (at least fig. 8 (850) and corresponding disclosure) which overlaps the second image (840). Examiner notes that the first region of interest and second region of interest would appear to move in conjunction with eachother since they correspond. 
Nonetheless, Anques, in a similar field of endeavor involving elastography and B-mode imaging, teaches a processing circuitry configured to move a first region of an elasticity image and a second region of a B-mode image in conjunction with eachother ([0022] which discloses transforming elasticity images from an elasticity image sub-sequence in the same way as the b-mode images of the B-mode image sub-sequence). 
Examiner notes by transforming the entirety of the images any first region of the elasticity image would move in conjunction with any second region of the B-mode image. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Iwama, as currently modified, to include moving the first region and the second region in conjunction with eachother as taught by Anques in order to compensate for any motion which occurred during their acquisitions ([0022]). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Iwama, Yang, and Anquez as applied to claim 1 and further in view of Iwama et al. (US 20160095582 A1), hereinafter Iwama (2016).
Regarding claim 3,
Iwama, as modified, teaches the elements of claim 2 as previously stated. Iwama fails to explicitly teach wherein the processing circuitry is further configured to:
Generate a third image indicating propagation of the shear wave; and 
move a third region for acquiring the propagation and the first and second regions in conjunction with one another, or more a third region of interest which overlaps the third image and the first and second regions of interest in conjunction with one another. 
Iwama (2016) in a similar field of endeavor involving shear wave and B-mode imaging, teaches a processing circuitry (at least fig. 1 (60) and corresponding disclosure) configured to generate a third image indicating propagation of a shear wave ([0029] which discloses the ultrasonic image generation circuitry (60) generates a shear wave propagation image) 
And further teaches superimposing a shear wave image on a B-mode image upon alignment ([0030]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date to have modified the system of Iwama, as currently modified, to include a third image as taught by Iwama (2016) in order to visualize the propagation of the shear wave.
It would have further been obvious to a person having ordinary skill in the art before the effective filing date to have applied the spatial transformation of Anquez to the third image to move a third region in conjunction with the first and second regions in order to compensate for motion during the acquisitions.                                                                                                                                                                                                         

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE L KLEIN whose telephone number is (571)270-5204.  The examiner can normally be reached on Mon-Fri 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571) 272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BROOKE LYN KLEIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/CHRISTOPHER L COOK/Primary Examiner, Art Unit 3793